DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 11-13 in the reply filed on 19 May 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "that" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.  In the first instance (line 2), it is unclear if “that” refers to the “steel” or the “second plate-shaped member.”  For the purpose of the examination, the first “that” will be interpreted as, “..a second plate-shaped member made of steel, wherein the second plate-shaped member is overlapped on the first plate- shaped member…”  In the second instance (line 3), it is unclear if “that” refers to the “first plate-shaped member” or the “joint structure.”  For the purpose of the examination, the second “that” will be interpreted as, “…on the first plate-shaped member such that the joint structure is formed in a long shape…”
Claims 2-5 and 11-13 are rejected based on their dependency to claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuijta et al. (JP-2011088484-A, relying on foreign version for drawings and provided English translation for written disclosure).
Regarding claim 1, Fujita teaches a joint structure (fig. 2) formed by joining a first plate-shaped member (main body panel 20, fig. 2) made of steel (“The main body panel 20 is made of a steel plate,” para 0049) and a second plate-shaped member (thickening portions 22, fig. 2) made of steel (“each of the thickening portions 22 is made of a steel plate,” para 0050) wherein the second plate-shaped member is overlapped on the first plate-shaped member (in fig. 2, portion 22 overlaps panel 20) and such that the joint structure is formed in a long shape (fig. 1 shows the position of the top thickened portion 22 relative to the center pillar of a vehicle; due to the length of the top portion 22 in the “UP” direction, this portion is construed as having a “long shape”), wherein a surface of the first plate-shaped member and both edge portions of the second plate-shaped member (see annotated fig. 2 below for the construed “edge portions of the second plate-shaped member”) along a longitudinal direction (“UP” direction, fig. 1) are joined by a weld metal (brazing material 31, fig. 2; “the thickening portions 22 are connected to the surface of the door hinge mounting portion 20A (in this case, the outer surface of the vehicle body) via a brazing material 31,” para 0050).
Fujita, figs. 1 and 2 (annotated)

    PNG
    media_image1.png
    378
    646
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    719
    469
    media_image2.png
    Greyscale
 
Regarding claim 2, Fujita teaches wherein a bent portion is formed on an overlapping surface between the first plate-shaped member and the second plate-shaped member (“the steel plate 30 and the thickening steel plate 32 are press-formed,” para 0058; fig. 3E).

Fujita, fig. 3

    PNG
    media_image3.png
    668
    341
    media_image3.png
    Greyscale

	Regarding claim 4, Fujita teaches wherein at least one of the first plate-shaped member and the second plate-shaped member is a steel material for hot stamping (“In hot pressing, it is important that the steel sheet is stably baked to achieve high strength,” para 0062; “the steel plate 30 which comprises the main body panel 20… the steel sheet 30 can be baked stably (for example, a tensile strength of 1180 MPa to 1800 MPa can be obtained),” para 0089; construed such that the main body panel 20 is “for hot stamping”).
	Regarding claim 5, Fujita teaches which is a structural member for an automobile (center pillar outer 10, fig. 1; “The present invention relates to a vehicle skeleton member,” para 0001).
	Regarding claim 12, Fujita teaches wherein at least one of the first plate-shaped member and the second plate-shaped member is a steel material for hot stamping (“In hot pressing, it is important that the steel sheet is stably baked to achieve high strength,” para 0062; “the steel plate 30 which comprises the main body panel 20… the steel sheet 30 can be baked stably (for example, a tensile strength of 1180 MPa to 1800 MPa can be obtained),” para 0089; construed such that the main body panel 20 is “for hot stamping”).
	Regarding claim 13, Fujita teaches which is a structural member for an automobile (center pillar outer 10, fig. 1; “The present invention relates to a vehicle skeleton member,” para 0001).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fuijta et al. (JP-2011088484-A, relying on foreign version for drawings and provided English translation for written disclosure) as applied to claims 1 and 2 above and further in view of Yasuyama et al. (US-20140147693-A1).
Regarding claim 3, Fujita teaches the invention as described above but does not explicitly disclose wherein the first plate-shaped member and the second plate-shaped member are further joined to each other in an overlapping surface between the first plate-shaped member and the second plate-shaped member.
However, in the same field of endeavor of formed members for automobile components, Yasuyama teaches wherein the first plate-shaped member (formed member 20, fig. 3a) and the second plate-shaped member (reinforcing member 35, fig. 3a) are further joined to each other (welds 40, fig. 3a) in an overlapping surface between the first plate-shaped member and the second plate-shaped member (as shown in fig. 3a).

Yasuyama, fig. 3

    PNG
    media_image4.png
    425
    466
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita to include, further welds 40, in view of the teachings of Yasuyama, by adding staggered welds, as taught by Yasuyama, to the reinforced center pillar structure, as taught by Fujita, in order to increase the resistance to axial crushing and the resistance to bending deformation of a formed member, because a fracture can easily take place in the brazing material itself or in the interface between the brazing metal and the steel sheets, but by welding a reinforcing member to a ridge portion by a weld, the center of the ridge portion has improved energy absorbing properties when it receives an impact load (Yasuyama, paras 0020-0021 and 0098).
Regarding claim 11, Fujita teaches the invention as described above but does not explicitly disclose wherein the first plate-shaped member and the second plate-shaped member are further joined to each other in an overlapping surface between the first plate-shaped member and the second plate-shaped member.
However, in the same field of endeavor of formed members for automobile components, Yasuyama teaches wherein the first plate-shaped member (formed member 20, fig. 3a) and the second plate-shaped member (reinforcing member 35, fig. 3a) are further joined to each other (welds 40, fig. 3a) in an overlapping surface between the first plate-shaped member and the second plate-shaped member (as shown in fig. 3a).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the invention of Fujita to include, further welds 40, in view of the teachings of Yasuyama, by adding staggered welds, as taught by Yasuyama, to the reinforced center pillar structure, as taught by Fujita, in order to increase the resistance to axial crushing and the resistance to bending deformation of a formed member, because a fracture can easily take place in the brazing material itself or in the interface between the brazing metal and the steel sheets, but by welding a reinforcing member to a ridge portion by a weld, the center of the ridge portion has improved energy absorbing properties when it receives an impact load (Yasuyama, paras 0020-0021 and 0098).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Duley et al. (US-6426153-B1) teach laser welding and pressing components together for an automobile.
Fujimoto et al. (US-20150174702-A1) teach welding overlapped components for an automobile.
Yamazaki et al. (US-20190168811-A1) teach follow-on welds after hot pressing automobile components together.
Kikuchi et al. (US-20190291216-A1) teach lap weld joints.
Fujimoto et al. (US-20200290149-A1) teach overlapping welds in the automotive filed.
Fujiwara et al. (US-20200398378-A1) teach brazing components together followed by overlapping welds.
Lee et al. (KR-20080019823-A) teach an invention similar to that taught by the primary reference (Fujita).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERWIN J WUNDERLICH whose telephone number is (571)272-6995. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERWIN J WUNDERLICH/Examiner, Art Unit 3761                                                                                                                                                                                                        28 May 2022

/SANG Y PAIK/Primary Examiner, Art Unit 3761